              Case 4:18-cv-02931-HSG Document 128 Filed 11/18/19 Page 1 of 4




 1      Daniel C. Girard (State Bar No. 114826)          Tiffany Cheung
        Angelica M. Ornelas (State Bar No. 285929)       Morrison & Foerster LLP
 2      Simon S. Grille (State Bar No. 294914)           425 Market Street
        GIRARD SHARP LLP                                 San Francisco, California 94105
 3      601 California Street, Suite 1400                Telephone: (415) 268-7315
        San Francisco, California 94108                  Facsimile: (415) 268-7522
 4      Telephone: (415) 981-4800                        tcheung@mofo.com
 5      Facsimile: (415) 981-4800
        dgirard@girardsharp.com                          Adam J. Hunt
 6      aornelas@girardsharp.com                         Morrison & Foerster LLP
        sgrille@girardsharp.com                          250 West 55th Street
 7                                                       New York, New York 10019-9601
         Rachel E. Kaufman (SBN 259353)                  Telephone: (212) 336-4341
 8
         Avi R. Kaufman                                  Facsimile: (212) 468-7900
 9       Kaufman P.A.                                    AdamHunt@mofo.com
         400 NW 26th Street
10       Miami, Florida 33127                             Attorneys for Defendant
         Telephone: (305) 469-5881
11       Email: kaufman@kaufmanpa.com
12
        [additional counsel on signature page]
13
         Attorneys for Plaintiff
14
                            IN THE UNITED STATES DISTRICT COURT
15

16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                                        Case No. 4:18-cv-02931-HSG

18           IN RE UBER TEXT MESSAGING                    CLASS ACTION
19
                                                          JOINT STIPULATION OF
20                                                        DISMISSAL PURSUANT TO FED. R.
                                                          CIV. P. 41(a)(1)(ii)
21

22

23
            Plaintiff Wanda Rogers and Defendant Uber Technologies, Inc. hereby stipulate to the
24
     dismissal of this action without prejudice pursuant to Federal Rule of Civil Procedure
25

26   41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees and costs.

27          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28
            Case 4:18-cv-02931-HSG Document 128 Filed 11/18/19 Page 2 of 4




          Dated: November 18, 2019      /s/ Rachel E. Kaufman
 1
                                        Rachel E. Kaufman
 2                                      Avi R. Kaufman*
                                        Kaufman P.A.
 3                                      400 NW 26th Street
                                        Miami, Florida 33127
 4                                      Telephone: (305) 469-5881
                                        Email: kaufman@kaufmanpa.com
 5
                                        Email: rachel@kaufmanpa.com
 6
                                        Daniel C. Girard (State Bar No. 114826)
 7                                      Angelica M. Ornelas (State Bar No. 285929)
                                        Simon S. Grille (State Bar No. 294914)
 8                                      GIRARD SHARP LLP
 9                                      601 California Street, Suite 1400
                                        San Francisco, California 94108
10                                      Telephone: (415) 981-4800
                                        Facsimile: (415) 981-4800
11                                      dgirard@girardsharp.com
                                        aornelas@ girardsharp.com
12                                      sgrille@girardsharp.com
13
                                        Counsel for Wanda Rogers and all others similarly
14                                      situated

15                                      *Admitted pro hac vice
16 Dated: November 18, 2019             /s/ Tiffany Cheung
17                                      Tiffany Cheung
                                        Morrison & Foerster LLP
18                                      425 Market Street
                                        San Francisco, California 94105
19                                      Telephone: (415) 268-7315
                                        Facsimile: (415) 268-7522
20
                                        tcheung@mofo.com
21
                                        Adam J. Hunt, pro hac vice
22                                      Morrison & Foerster LLP
                                        250 West 55th Street
23                                      New York, New York 10019-9601
                                        Telephone: (212) 336-4341
24
                                        Facsimile: (212) 468-7900
25                                      AdamHunt@mofo.com

26                                      Attorneys for Defendant Uber Technologies, Inc.,
27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02931-HSG
28                                        -2-
             Case 4:18-cv-02931-HSG Document 128 Filed 11/18/19 Page 3 of 4




 1
                                        [PROPOSED] ORDER
 2

 3         This matter is before the Court on the Parties’ Stipulation and [Proposed] Order, IT IS

 4   HEREBY ORDERED that this action is dismissed in its entirety without prejudice pursuant to

 5   Federal Rule of Civil Procedure 41(a)(1)(ii).

 6

 7
     IT IS SO ORDERED.
 8

 9
     DATED: ________________, 2019                         __________________________________
10                                                         Honorable Haywood S. Gilliam, Jr.
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02931-HSG
28                                                   -3-
             Case 4:18-cv-02931-HSG Document 128 Filed 11/18/19 Page 4 of 4




 1                                            ATTESTATION
 2          I, Rachel E. Kaufman, am the ECF user whose identification and password are being
 3   used to file this Stipulation and [Proposed] Order of Dismissal Pursuant to Fed. R. Civ. P.
 4   41(a)(1)(ii). I attest under penalty of perjury that concurrence in this filing has been obtained
 5   from all signatories above.
 6

 7   Dated: November 18, 2019                                     /s/ Rachel E. Kaufman
 8

 9

10                                    CERTIFICATE OF SERVICE

11          I HEREBY CERTIFY that on November 18, 2019, I electronically filed the foregoing
12 document with the Clerk of the Court using CM/ECF, and it is being served this day on all

13
     counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.
14
                                                           /s/ Rachel E. Kaufman
15

16

17

18

19

20

21

22

23

24

25

26

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02931-HSG
28                                                   -4-
